                  Case 2:15-cr-00179-KJM Document 53 Filed 07/20/20 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 KURT A DIDIER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 Kurt.Didier@usdoj.gov

 6 Attorneys for Plaintiff
   United States of America
 7

 8

 9
                                    IN THE UNITED STATES DISTRICT COURT
10
                                      EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                               CASE NO. 2:15-CR-00179-KJM

13                Plaintiff,                                 ORDER FOR ISSUANCE
                                                             OF WRIT OF EXECUTION
14                             v.
                                                             EX PARTE FILING
15   JOHN STEVEN KEPLINGER,

16                Defendant and Judgment Debtor.

17

18
             Before the Court is the United States’ ex parte Application for Writ of Execution for substantial
19
     non-exempt property belonging to or due to defendant and judgment debtor John Steven Keplinger.
20
     After reviewing the Application and the court files, the Court finds that the Application meets the
21
     requirements of 18 U.S.C. § 3613(a) and 28 U.S.C. §§ 3202 and 3203, and hereby GRANTS the
22
     Application. Accordingly, the Court ORDERS as follows:
23
             1.        The Clerk of Court shall issue the Writ of Execution and the Clerk’s Notice and provide
24
     them to the United States. The Clerk must maintain the Application, this Order and the Writ, and not
25
     make them publicly available until the United States certifies that service of process is complete, at
26
     which time the Clerk shall lift the ex parte restriction so that all ex parte filings related to this matter are
27
     accessible in the same manner as other public documents.
28


       WRIT OF EXECUTION ORDER
                                                            1
                 Case 2:15-cr-00179-KJM Document 53 Filed 07/20/20 Page 2 of 2

 1          2.      In executing this Writ, the United States Marshals Service (USMS) may use reasonable

 2 force, if necessary, in order to take possession of the residence located at 502 Church Street, Murphys,

 3 California, 95247 (APN 068-016-010-000), and its contents (the Subject Property).

 4          3.      The USMS may contract with third parties as needed to inventory, appraise, store and

 5 maintain the Subject Property’s contents, and to sell the contents in a commercially reasonable manner

 6 no sooner than 30 days after the date of levy for personal property, and to list, market and sell the

 7 Subject Property no sooner than 90 days after the date of levy for real property.

 8          4.      In accordance with 28 U.S.C. § 3203(h)(1), the USMS shall deduct its costs, fees, and

 9 expenses from the sale proceeds of the levied Subject Property and thereafter deliver the net proceeds to

10 the Clerk of Court for application to the judgment entered in this case. If there are excess proceeds

11 remaining after the unpaid judgment is satisfied, the remainder, up to the amount of $31,364.84, shall be

12 paid to the United States Department of Justice as a litigation surcharge authorized by 28 U.S.C. §

13 3011(a).

14          5.      The levy and deposit of net sale proceeds shall not exceed property reasonably equivalent

15 in value to the aggregate amount of the judgment, costs, expenses, interest, and litigation surcharge.

16          IT IS SO ORDERED.

17

18 DATED: July 17, 2020.

19

20

21

22

23

24

25

26

27

28


      WRIT OF EXECUTION ORDER
                                                         2
